Citation Nr: 0944883	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-27 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post two myocardial infarctions and coronary 
artery bypass graft, including as secondary to service-
connected Type II Diabetes Mellitus.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from July 
1951 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As support for his claim, the Veteran testified at a hearing 
at the RO in August 2009 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

A VA examination is needed for a medical opinion concerning 
the etiology of the Veteran's coronary artery disease, 
especially insofar as whether it is somehow attributable to 
his military service, including secondarily either as 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability like his Type II Diabetes 
Mellitus.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 
7 Vet. App. 439 (1995).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4) (indicating VA will obtain an examination and 
opinion when necessary to fairly decide a claim).

Medical evidence is generally required to associate or link 
the condition claimed to the service-connected disability.  
See McQueen v. West, 13 Vet. App. 237 (1999); Wallin v. West, 
11 Vet. App. 509, 512 (1998); and Velez v. West, 11 Vet. App. 
148, 158 (1998).



When determining whether service connection is warranted, all 
potential theories of entitlement - direct, presumptive, and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).

It is quite apparent the Veteran has coronary artery disease 
since numerous private and VA treatment records show this 
diagnosis.  Indeed, he has had two myocardial infarctions 
(heart attacks) and resulting surgery for coronary artery 
bypass grafting (CABG).  But for the most part the doctors 
that have had occasion to evaluate and treat him have not 
commented on the cause of his heart disease, including in 
terms of whether it was caused or permanently exacerbated by 
his service-connected type II diabetes mellitus.  There has 
not been a VA compensation examination to specifically 
address this determinative issue.  

The only medical evidence in the file concerning the etiology 
of the Veteran's coronary artery disease is a July 2004 
statement from W.M., a treating physician.  Dr. W.M. states 
the Veteran has cardiovascular complications directly due to 
his diabetes mellitus, but Dr. W.M. does not provide or 
otherwise discuss the medical rationale for this opinion, so 
it is entirely conclusory.

It appears the Veteran was first diagnosed with diabetes 
mellitus in October 2000, by Dr. W.R., subsequent to the 
first diagnosis of coronary artery disease in August 2000 by 
Dr. W.M., a cardiologist.  The RO concluded the Veteran's 
coronary artery disease is not entitled to service connection 
since it pre-dated the diabetes.  Nevertheless, the Board 
believes further medical comment is needed concerning this 
possible correlation between the coronary artery disease and 
diabetes since the first diagnoses of these disorders are so 
contemporaneous.  And even if the coronary artery disease 
pre-dated the diabetes, it is still necessary to consider 
whether the diabetes has chronically (meaning permanently) 
aggravated the coronary artery disease since this, too, is a 
viable basis for granting secondary service connection.  



There also may be a basis for direct or presumptive service 
connection due to residuals of in-service cardiovascular 
injury or disease.  Indeed, there are several service 
treatment records showing complaints of chest pains.  But is 
unclear from the present record the exact nature of those 
complaints, particularly regarding whether they were initial 
(prodromal) manifestations of the later diagnosed coronary 
artery disease.  See 38 C.F.R. § 3.303(d), indicating service 
connection is permissible for a condition initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes the condition was incurred 
in service.

On the one hand the Veteran's July 1951 military entrance 
examination was unremarkable for any pertinent defects, 
especially regarding his heart.  And despite his complaints 
of chest pain once in service, some of his service treatment 
records indicate he had no heart disorders during service and 
had normal findings referable to his chest, even following X-
rays and electrocardiographs (ECGs).  Certainly, he was never 
diagnosed with a heart condition while in service.  Further, 
his May 1974 retirement examination again referred to normal 
chest X-rays and a clear chest.  

On the other hand, as mentioned, the Veteran's service 
treatment records indicate he complained of chest discomfort 
more than just one - in November 1964 and again in June 1968 
and June 1972.  It is unclear whether the June 1968 service 
treatment record actually referred to a heart condition, as 
he was diagnosed instead with dyspepsia.  He further reported 
a history of "arythmia ([heart] murmur)" in 1961, in the 
course of subsequently trying to receive dental treatment in 
October 1973.  However, his other STRs do not confirm that a 
heart murmur was treated or diagnosed during his service.  

Still other records suggest the Veteran's heart disease 
instead may be due to a history of chronic smoking; his post-
service treatment records indicate he smoked a package of 
cigarettes per day.  

Thus, there is insufficient competent medical evidence for 
the Board to make a decision on the claim.  A VA examination 
and opinion therefore are needed regarding these various 
possible etiologies of the Veteran's coronary artery disease.

It is also necessary to obtain any outstanding private 
treatment records.  VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) 
(West 2002).  Specifically, VA is required to make reasonable 
efforts to obtain relevant records, including private records 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

If after making such reasonable efforts VA is unable to 
obtain all of the relevant records sought, VA must so notify 
the claimant.  Id.  This notice must identify the records not 
obtained, explain the efforts made to obtain them, and 
describe any further action VA will take on the claim.  Id.  
VA regulation clarifies that "reasonable efforts" will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  
38 C.F.R. § 3.159(c)(1) (2009).

During his August 2009 hearing, the Veteran indicated he had 
recently received treatment for his coronary artery disease 
from his cardiologist.  Indeed, while at the hearing, he 
submitted treatment records from a cardiologist, Dr. M.P.  
These records are dated in August 2009, yet they also 
indicate prior treatment.  Unfortunately, however, it does 
not appear the RO has attempted to obtain these additional 
treatment records, from prior to August 2009, even though 
they, too, are pertinent to the Veteran's claim.  So attempts 
must be made to obtain these additional treatment records 
before deciding this appeal, to comply with the 
duty to assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c).  

The Veteran also may have outstanding VA treatment records 
that are pertinent to his claim.  His most recent VA 
treatment records on file are from the VA Central Alabama 
Healthcare System (HCS) from January 2005, so over four years 
ago.  So, at minimum, VA needs to obtain all of his relevant 
treatment records from the Central Alabama HCS, including any 
dated from 2005 to the present.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive, if not actual, 
notice of this evidence because it is generated within VA's 
healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§  3.159(c)(2), (c)(3).
On remand, the AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The Veteran should also be apprised of the 
latter situation, if it arises.  

Accordingly, the claim is REMANDED for the following 
additional development and consideration:  

1.	Ask the Veteran to assist in searching for 
any outstanding VA treatment records by specifying 
dates, locations, and providers of treatments at 
VA facilities since 2005.  After allowing an 
appropriate time for response, contact the Central 
Alabama Healthcare System to obtain all of his 
relevant treatment records, especially any 
outstanding records not already in the file dated 
from 2005-present.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts to 
obtain these records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

2.	Also ask the Veteran to complete and return 
the necessary authorization (VA Form 21-4142) so 
that VA may obtain any outstanding private medical 
treatment records - including from his 
cardiologist, Dr. M.P.  Ask the Veteran to assist 
in obtaining these additional records by providing 
the relevant dates of treatment, names of the 
treating physicians, phone numbers and addresses; 
or by himself providing these treatment records 
if, for example, he has them in his personal 
possession.  If he provides a completed release 
form authorizing VA to obtain these confidential 
treatment records, then attempt to obtain them 
with at least one follow-up request if no reply is 
received.  See 38 C.F.R. § 3.159(c)(1).



3.	Have the Veteran undergo a VA examination to 
determine the nature and etiology of his coronary 
artery disease.  He is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, may have adverse consequences 
on this claim.  The examination should include any 
necessary diagnostic testing or evaluation.  And 
the claims file, including a complete copy of this 
remand, must be made available for review of his 
pertinent medical history - including, in 
particular, the records of any treatments and 
examinations since service.

Based on a physical examination and comprehensive 
review of the claims file, the examiner is asked 
to indicate whether it is at least as likely as 
not (50 percent or more probable) the Veteran's 
coronary artery disease:  

a.	initially manifested during his military 
service, mindful of his complaints of chest pain 
while in service; or

b.	initially manifested to a compensable degree 
of at least 
10-percent disabling within one year of his 
discharge from service in August 1974 (meaning by 
August 1975); or

c.	is proximately due to, the result of, or 
chronically aggravated by his already service-
connected Type II Diabetes Mellitus; or

d.	instead, is more likely the result of his 
chronic smoking or other factors unrelated to his 
military service.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion such as 
causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.
The examiner must discuss the medical rationale of 
the opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the record.

4.	Then readjudicate the claim in light of any 
additional evidence.  If the claim is not granted 
to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and give 
him an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


